        Case 1:19-cv-00902-KBJ Document 20-3 Filed 02/05/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
REBECCA TWING,                       )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )  Civil Action No. 19-0902 (KBJ)
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                  Defendant.         )
____________________________________)

                           DECLARATION OF JAMIE HAYDEL

       I, Jamie Haydel, hereby declare as follows pursuant to 28 U.S.C. § 1746.

       1.      I am employed as a Paralegal Specialist in the Smithsonian Institution’s Office of

General Counsel. I make this declaration based upon my personal knowledge. I make this

declaration in support of Defendant’s Opposition to Motion to Intervene (ECF No. 20).

       2.      By virtue of my position, I have access to records related to claims under the

Federal Tort Claims Act (“FTCA”) submitted to the Smithsonian Institution, and I am one of the

custodians of records for the Office of General Counsel of the Smithsonian Institution.

       3.      I understand that American Zurich Insurance Company has filed a motion to

intervene in the above-captioned lawsuit, Twing v. United States, No. 19-0902 (KBJ).

       4.      I have reviewed the files of FTCA claims submitted to the Smithsonian

Institution. Based on this review, and to the best of my knowledge, the Smithsonian has no

record that American Zurich Insurance Company or Accenture LLP/Accenture Federal Services

have filed a claim for injury or damages under the FTCA with the Smithsonian.




                                                1
         Case 1:19-cv-00902-KBJ Document 20-3 Filed 02/05/21 Page 2 of 2



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on: February 3, 2021
             Washington, D. C.


                                           By:

                                                 Ja~Haydel
                                                 Paralegal Specialist
                                                 Smithsonian Institution




                                                 2
